Citation Nr: 1042043	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-23 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to October 29, 2009.

2.  Entitlement to an initial rating in excess of 70 percent for 
PTSD from October 29, 2009.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for PTSD and assigned 
a 50 percent rating, effective June 10, 2003.

This matter was previously remanded by the Board for additional 
development in July 2009.  After the completion of that 
development, the RO promulgated another rating decision in July 
2010, which granted a 70 percent disability rating for PTSD, 
effective October 29, 2009.

In its July 2009 remand, the Board noted that the issue of 
entitlement to a TDIU had been raised by the Veteran but not 
adjudicated by the RO.  Therefore, the Board referred that issue 
to the RO for initial development and adjudication.  Based on a 
review of the record, it appears at this time that this claim has 
not yet been adjudicated.  Nonetheless, the Board does have 
jurisdiction to decide the claim.  In this regard, the Board 
notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  The Court essentially 
stated that a request for total disability rating, whether 
expressly raised by a veteran or reasonably raised by the record, 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability as part 
of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction 
over the issue of the Veteran's entitlement to TDIU, and that 
issue has been added, as listed above.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal 
claim is not required in cases where an informal claim for TDIU 
has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal claim 
for TDIU has been submitted).  As such, the issue is properly 
before the Board.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD was 
manifested by GAF scores no higher than 50, frequent panic 
attacks, significant alcohol abuse, social isolation, and 
impaired impulse control; the Veteran's PTSD was not manifested 
at any time by a gross impairment in communication, a persistent 
danger of hurting himself or others, disorientation to time or 
place, delusions or hallucinations, or memory loss for basic 
concepts such as his own occupation or name.

3.  The Veteran is service-connected for PTSD, rated at 70 
percent disabling; tinnitus, rated as 10 percent disabling; and 
right ear hearing loss, rated as 0 percent disabling.

4.  The Veteran's service-connected disabilities precluded him 
from securing and following substantially gainful employment as 
of March 28, 2006.


CONCLUSIONS OF LAW

1.  Prior to October 29, 2009, the criteria for a 70 percent 
disability rating for PTSD have been met.   38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9411 (2010).

2.  From October 29, 2009, the criteria for a rating in excess of 
70 percent for PTSD have not been met.   38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9411 (2010).

3.  As of March 28, 2006, the criteria for a total disability 
rating based on individual unemployability due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claim, a 
letter dated in May 2003 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the U.S. 
Court of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.   Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the Veteran's March 2006 notice of disagreement (NOD), he took 
issue with the initial disability ratings assigned and is 
presumed to be seeking the maximum benefits available under the 
law for each appealed issue.  Dingess; see also AB v. Brown.  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), 
the RO properly issued a July 2006 statement of the case (SOC) 
which contained, in part, the pertinent criteria for establishing 
a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate in 
the adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to the 
claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board notes that the Veteran has not been provided with 
notice specific to his claim for a TDIU.  In this case, however, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

The Veteran's service treatment records, VA treatment records, 
private treatment records, VA authorized examination reports, and 
lay statements have been associated with the claims file.  
Pursuant to the Board's July 2009 remand, the Veteran's Social 
Security Administration (SSA) records were to be obtained and 
associated with the claims file.  However, no such records are 
available.  See November 2009 SSA National Records Center 
Response; December 2009 VA Memorandum.  Therefore, the Board will 
proceed.

The Board also notes that the Veteran was afforded VA 
examinations with respect to his disability.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disability at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for rating the Veteran's PTSD.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Increased Ratings for PTSD

1.  Applicable Law

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

The Veteran is currently rated under Diagnostic Code 9411.  He 
was assigned a 50 percent rating from June 10, 2003, and a 70 
percent rating from October 29, 2009.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 941 
(2010).

A 70 percent disability rating is assigned for occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent disability rating is assigned total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, or for the Veteran's own 
occupation or name.  Id.

In determining the level of impairment under 38 C.F.R. § 4.130, a 
rating specialist is not restricted to the symptoms provided 
under the diagnostic code, and should consider all symptoms which 
affect occupational and social impairment, including those 
identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  See Mauerhan, 
supra.  If the evidence demonstrates that a claimant suffers 
symptoms or effects that cause an occupational or social 
impairment equivalent to those listed in that diagnostic code, 
the appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
GAF scores from 71 to 80 reflect transient symptoms, if present, 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family arguments); resulting in no 
more than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind school work).  DSM-
IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Id.  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsession rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, inability to keep a job).  Id.  GAF scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood (e.g., a 
depressed patient who avoids friends, neglects family, and is 
unable to do work).  Id.

In its July 2009 remand, the Board noted that the medical 
evidence of record indicated that the Veteran's alcohol abuse was 
an attempt to curb the symptoms of his PTSD.  The claim for 
entitlement to service connection for alcohol abuse as secondary 
to PTSD was referred back to the RO for initial development.  
Nonetheless, the Board will consider the Veteran's history of 
alcohol abuse in determining the appropriate rating for his 
service-connected PTSD.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) 
(en banc order) (service-connected disability compensation may be 
awarded for an alcohol or drug abuse disability secondary to a 
service-connected disability or use of an alcohol or drug abuse 
disability may be used as evidence of the increased severity of a 
service-connected disability)(emphasis added).

2.  Evidence

VA treatment records show the Veteran was seen in June 2003.  He 
stated he felt much better, and that the Citalopram had taken the 
"edge" away.  He continued to have difficulty sleeping .  He 
continued assisting his friend with his stock car.  The Veteran's 
GAF score was 50.

In September 2003, the Veteran reported not doing as well.  His 
nightmares and intrusive thoughts had escalated, and he felt more 
depressed.  He continued to work on cars, and had recently done 
so through several nights.  He denied any suicidal or homicidal 
ideation.  His GAF score was 45.

In November 2003, the Veteran reported that racing season was 
over and he was feeling bored.  He worried how he would keep 
himself busy and distracted from his symptoms.  His mood had 
improved after a recent increase in his Citalopram.  His GAF 
score was 45.

In January 2004, the Veteran reported that he had been very bored 
during the winter and had started drinking more.  He drank a 
little less than a fifth of bourbon per day.  The conflict in 
Iraq exacerbated his symptoms.  He looked forward to spring, when 
gardening and racing would occupy his time.  His GAF score was 
50.

In April 2004, the Veteran stated that his drinking had subsided 
and he was able to spend more time outside with his garden and 
helping his friend with racing.  Still, the Veteran was not 
prepared to give up alcohol.  His GAF score was 50.

In November 2004, the Veteran indicated that he stopped taking 
his Citalopram for 8 or 9 days to "see how he would do."  He 
and his family noticed that he had become very angry and 
irritable so he decided he needed to stay on his medication.  He 
denied any suicidal or homicidal ideation.  His GAF score was 45.

In February 2005, the Veteran reported being depressed, bored, 
and having more difficulty sleeping.  He had been drinking up to 
a fifth of whiskey per day.  He continued to report that his 
symptoms were exacerbated by the Iraq war.  His GAF score was 45.

In September 2005, the Veteran reported he was doing well on his 
medication.  He continued to help his friend with his race cars, 
and spent a lot of time repairing them and going away for races 
on the weekend.  The Veteran was also able to enjoy his gardening 
during the summer.  His GAF score was 50.

In December 2005, the Veteran reported having nightmares which he 
had not had in over 30 years.  They lasted for 10 days, during 
which time he got little sleep.  He also hit his wife during one 
of these episodes, and felt remorseful.  He continued to abuse 
alcohol.  His GAF score was 45.

The Veteran underwent a VA examination in February 2006.  With 
respect to current symptoms, the Veteran reported feelings of 
hopelessness, lack of motivation or interest, sleep disturbances 
with nightmares, poor attention and concentration, memory 
difficulties, anxiety, anger problems, sexual problems, alcohol 
use, flashbacks, and intrusive thoughts.  He consumed about a 
fifth of alcohol in the evening to go to sleep.  He never abused 
illegal drugs or prescription medication.  He had one DWI in 
2000, but no other legal problems.  He denied any anger outbursts 
in the past two years, and had not been hospitalized for his 
condition.  He reported panic attacks occurring in about 60 
percent of his nights.  On examination, the Veteran had 
appropriate grooming and hygiene.  His manner was nervous, and 
his hands were clammy when the examiner introduced herself.  The 
Veteran appeared to hide them under his armpits to keep them from 
shaking.  There were no other involuntary movements noted.  The 
Veteran's mood was anxious.  His speech was normal, and his 
thought flow was organized and goal directed.  He denied any 
hallucinations or ideas of reference.  The Veteran was oriented 
to person, place, time, and situation.  His GAF score was 45.

VA treatment records show the Veteran was seen in March 2006.  He 
was anxious and had noticeable hand tremors which the treating 
physician attributed to alcohol withdrawal.  The Veteran remained 
socially isolated and rarely talked with anyone outside of his 
immediate family.  The continued Iraq conflict and family 
stressors exacerbated his symptoms.  His GAF score was 40.

In May 2006, the Veteran reported being involved with his 
friend's racing hobby again.  This distracted him from his 
intrusive combat memories.  He also worked in his garden.  He 
continued to experience nightmares which usually came in 3 day 
spurts.  On examination, his mood was euthymic, and his affect 
was full and appropriate to content.  There was no indication of 
psychotic symptoms.  His GAF score was 45.

In July 2006, the Veteran reported that he started smoking again.  
He had been busy with gardening and racing, but during down times 
he was having more difficulty with anxiety related to intrusive 
memories of combat.  His GAF was 45.

In October 2006, the Veteran reported feeling much better of 
late.  He had engaged in binge drinking two weeks prior.  After 
experiencing severe abdominal pain and other difficulties, he 
decided it was time to give up whiskey.  He continued to drink 1 
to 4 beers at a sitting, though not every day.  He was not 
sleeping well after giving up whiskey, and had been experiencing 
more combat-related dreams.  He continued to help his friend with 
car racing.  His GAF score was 50.

In April 2007, the Veteran appeared tired and haggard at his 
appointment.  He "felt the way he looked," and reported being 
more depressed and withdrawn during the past 3 months.  He often 
just sat in his chair and drank whiskey all day.  He noted that 
it was around this time of year that he was able to resume 
gardening and working on race cars, and generally function 
better.  The Veteran's mood was depressed and his affect was 
blunted.  He denied any suicidal ideation.  His GAF score was 45.  

In July 2007, the Veteran reported that Memorial Day and the 
Fourth of July holidays were difficult for him, and aggravated 
his PTSD symptoms.  During the Memorial Day holiday, they had a 
lot of family and friends over, and the Veteran could not 
tolerate it.  His wife sensed his discomfort and sent him to the 
store to get away for awhile.  The Veteran felt overwhelmed by 
the situation.  He continued to enjoy working in his garden, and 
felt he was able to tolerate small groups.  On examination, his 
mood was irritable and his affect was full.  He denied any 
suicidal or homicidal ideation.  His GAF score was 47.

In January 2008, the Veteran reported that he continued to smoke 
and drink.  He continued to drink more during the winter when his 
recreational activities were not available, but was looking 
forward to the start of the racing season.  On examination, the 
Veteran's mood was euthymic and his affect was full.  He denied 
any suicidal ideation.

In April 2008, the Veteran reported feeling more down of late, 
but attributed it to the erratic weather and not being able to 
get out.  He spent his time sitting at home consuming alcohol.  
He usually tried passing his time in winter by reading, but this 
has become difficult due to vision issues.  He also stated that 
he would not be involved as much in car racing due to fuel 
prices.  He continued to look forward to working in his garden.  
His mood was "ok" and his affect was full.  He denied any 
suicidal ideation.  His GAF score was 45.

In July 2008, the Veteran reported that his symptoms continued to 
be exacerbated by the wars in Iraq and Afghanistan, and by the 
political campaigns on television.  He also continued to consume 
whiskey on a nightly basis.  He was able to garden and spent most 
of his time outdoors.  His mood was euthymic and his affect was 
full.  He denied any suicidal ideation.  His GAF score was 45.

In October 2008, the Veteran reported being under a lot of 
stress, as his annuities had lost large sums of money during the 
financial crisis.  This, combined with the Iraq and Afghanistan 
wars and political campaigning, aggravated his PTSD symptoms.  He 
noted that Citalopram worked to reduce his anxiety and 
depression.  He consumed a little more than a fifth of whiskey 
per day.  His mood was irritable, and his affect was full.  He 
denied any suicidal ideation.  His GAF score was 48.

In February 2009, the Veteran reported doing better.  He had just 
returned from house-sitting at his brother's home in Florida, and 
he enjoyed himself there.  On examination, his mood was euthymic 
and his affect was full.  He denied any suicidal ideation.  His 
GAF score was 50.

In April 2009, the Veteran reported having more anxiety attacks 
lately.  They occurred in the evening when he was not actively 
doing something.  He continued to consume about 750mL of whiskey 
every other day.  He stated that he planned to participate in the 
upcoming racing season, and that his friend had a new car and 
sponsor.  He was also looking forward to being able to get out 
and start gardening again.  On examination, his mood was euthymic 
and his affect was full.  His thought processes were organized, 
and he denied any suicidal ideation.  His GAF score was 45.

In July 2009, the Veteran reported he was able to do better this 
time of year by gardening, racing, and traveling.  He recently 
returned from a trip to Yellowstone Park in Wyoming with his wife 
and granddaughter.  They all enjoyed the trip.  The Veteran had 
two panic attacks in the past month.  Both occurred while the 
Veteran was drinking.  On examination, his mood was euthymic and 
his affect was full.  He denied any suicidal ideation.  His GAF 
score was 45.

In September 2009, the Veteran reported that he has had little 
motivation or energy during the past couple of months.  He had 
numerous projects around the house that need to be taken care of, 
but he just could not get started.  His GAF score was 50.

The Veteran underwent a VA examination in October 2009.  With 
respect to current symptoms, he stated that his main issue was he 
"did not have any feelings."  He did not cry when his mother 
passed away 6 years earlier, and was told by others that he was 
"cold."  He was irritable and lacked patience.  News of war, 
politics, and financial crises upset him, and he sometimes threw 
things or broke things when he was angry.  He would not be 
inappropriate with people, though.  He had nightmares of being in 
situations he could not get out of.  He isolated himself from his 
family, and preferred to be alone and drink.  He did not like 
being in public places, but if he was, he liked having his back 
to the wall so he could see people enter.  He had difficulty 
sleeping and drank to pass out.  Drinking helped to suppress the 
intrusive thoughts of Vietnam.  He was able to enjoy his 
grandchildren.  He was no longer interested in being a mechanic 
for his friend's racing cars.  He no longer had any interest in 
gardening or yard work.  He had started doing some house repairs, 
but lost interest and did not finish them.  He experienced panic 
attacks several times a week, and felt they would occur more 
often without his medication.  On examination, the Veteran was 
appropriately groomed.  His speech was clear, but he appeared 
restless.  His mood was anxious, fearful, dysphoric, and labile.  
His affect was full and constricted.  He appeared to be easily 
distracted, but was able to complete a serial 7's exercise and 
spell a word forward and backward.  He was fully oriented to 
time, person, and place.  His thought process was normal.  His 
judgment and insight were intact.  There was no indication of 
delusions, hallucinations, or suicidal or homicidal ideation.  He 
did not have any obsessive or ritualistic behaviors.  His recent 
and immediate memory was mildly impaired, but his remote memory 
was good.  His GAF score was 45.  The examiner opined that the 
Veteran's alcohol abuse was a coping mechanism to help deal with 
his intrusive thoughts of Vietnam.

In November 2009, the Veteran reported being alcohol free for 27 
days.  He had night sweats the first night, but denied any other 
withdrawal symptoms.  His belly pain and indigestion had improved 
greatly, but he reported an increase in nightmares and anxiety 
related to Vietnam.  He also noted that he had saved money by not 
consuming alcohol, and his wife was happy with it as well.  On 
examination, his mood was "better" and his affect was bright.  
He denied any suicidal ideation.  His GAF score was 47.

3.  Analysis

Based on the evidence of record, the Board finds that a 70 
percent rating is warranted prior to October 29, 2009.  During 
this period, the Veteran's symptoms waxed and waned during the 
course of the year.  From about late spring to early fall, the 
Veteran was better able to cope with his PTSD by participating in 
activities such as gardening and his friend's car racing.  Once 
the active seasons for these activities ended, the Veteran had 
little to distract him from his symptoms, and he spent more time 
drinking and being alone and inactive.  However, throughout this 
period, the Veteran's PTSD was manifested by social isolation, 
frequent panic attacks, and constant deficiencies in mood.  The 
Veteran's GAF scores did not exceed 50, and often measured about 
45.  The October 2009 VA examiner also stated that the Veteran's 
alcohol abuse was a coping mechanism for his PTSD.  Throughout 
the period on appeal, the Veteran exhibited high levels of 
alcohol abuse.  Overall, this level of symptomatology is 
consistent with the 70 percent rating.

However, a rating in excess of 70 percent is not warranted at any 
point during the period on appeal.  The findings of the October 
2009 VA examination show the Veteran's PTSD increased in 
severity.  He no longer enjoyed gardening or working on race 
cars, and was unable to motivate himself to engage in other 
activities.  He also reported greater difficulty with impulse 
control, and broke or threw objects when he was angry.  However, 
this increase in symptomatology is contemplated by the assigned 
70 percent disability rating.  A higher 100 percent rating is not 
warranted as the Veteran's PTSD was not manifested by the most 
severe PTSD symptoms, such as a gross impairment in 
communication, a persistent danger of hurting himself or others, 
disorientation to time or place, delusions or hallucinations, or 
memory loss for basic concepts such as his own occupation or 
name, at any point during the period on appeal.

4.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule for that 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology, as discussed 
above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his PTSD.  Indeed, it does not appear from 
the record that he has been hospitalized at all for that 
disability.  The Veteran also reported being retired since 2001 
due to nonservice-connected disabilities, and therefore there is 
no indication of marked interference with employment beyond that 
contemplated by the schedular criteria.  In addition, as 
discussed below, the Board has concluded that a TDIU is warranted 
in this case.  Therefore, referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disabilities 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.

C.  TDIU

TDIU ratings may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2010).  For the purpose of one 60 percent 
or one 40 percent disability in combination, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2010).  Even 
when the percentage requirements are not met, entitlement to a 
total rating, on an extraschedular basis, may nonetheless be 
granted, in exceptional cases, when a veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2010).

In determining whether an individual is unemployable by reason of 
service-connected disabilities, consideration must be given to 
the type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor.  38 C.F.R. § 
3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for assignment 
of a total disability rating.  38 C.F.R. § 4.19 (2010).

For a veteran to prevail on a total rating claim, the record must 
reflect some factor which takes his or her case outside of the 
norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 
C.F.R. §§ 4.1, 4.15 (2009).  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran can 
find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 
4.16(a).  The fact that a veteran is unemployed is generally 
insufficient to demonstrate that he is "unemployable" within 
the meaning of pertinent VA laws and regulations.  Instead, a 
longitudinal review of all the evidence is necessary in order to 
obtain a full understanding of the case.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Veteran is presently service connected for PTSD, rated as 70 
percent disabling; tinnitus, rated as 10 percent disabling; and 
right ear hearing loss, which is assigned a 0 percent 
(noncompensable) rating.  Utilizing the Combined Ratings Table 
under 38 C.F.R. § 4.25, this results in a combined disability 
rating of 70 percent.  Based on the foregoing, the percentage 
requirements are met for schedular consideration of TDIU 
throughout the period on appeal, so long as the severity of the 
Veteran's disability warrants such a rating.  See 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2010).

In addition to the evidence discussed above in assigning a rating 
for PTSD, VA treatment records dated March 2006 include a 
statement that the Veteran's PTSD was chronic and severe, and 
manifested by persistent panic attacks, alcohol abuse, 
difficulties with concentration and memory, unprovoked anger 
outbursts, sleep disturbance, and intrusive thoughts.  Based on 
these symptoms and their level of severity, the treating 
physician felt that the Veteran was unsuitable for employment.

In the October 2009 VA examination report, the examiner indicated 
that the Veteran's PTSD was productive of total occupational and 
social impairment.  The Veteran could not tolerate being around 
people.  He was easily agitated, irritable, and had difficulty 
communicating with people.  He physically isolated himself, had 
chronic sleep issues, and drank until intoxication daily.  He 
could not tolerate being in public places without excessive 
anxiety.

Based on the evidence of record, the Board finds that a TDIU is 
warranted in this case as of March 28, 2006, the date of the VA 
physician's opinion.  Initially, the Board notes that there is no 
single opinion which takes into account all of the Veteran's 
service-connected disabilities to determine employability.  
However, in light of the March 2006 statement from the Veteran's 
treating physician, as well as the findings of the October 2009 
VA examiner, there is ample evidence to demonstrate that the 
Veteran would have great difficulty performing any occupational 
duties required of him due to his PTSD.  Moreover, as discussed 
earlier, the Veteran's GAF scores never exceeded 50 during the 
period on appeal.  Scores ranging from 41 to 50 reflect serious 
symptoms and serious impairment in occupational functioning.  
DSM-IV at 46-47.

In sum, the evidence establishes that, as of March 28, 2006, the 
Veteran was not capable of performing the mental acts of 
employment due to his service-connected PTSD.  See Van Hoose, 
supra.  Therefore, entitlement to a TDIU is granted as of that 
date.



ORDER

A 70 percent rating for PTSD is granted prior to October 29, 
2009, subject to the laws and regulations governing the award of 
monetary benefits.

A rating in excess of 70 percent for PTSD from October 29, 2009, 
is denied.

A total disability rating based on individual unemployability due 
to service-connected disabilities is granted as of March 28, 
2006, subject to the laws and regulations governing the award of 
monetary benefits.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


